IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                   September 2020 Term
                                    _______________
                                                                             FILED
                                      No. 19-0776                        November 5, 2020
                                                                              released at 3:00 p.m.
                                    _______________                       EDYTHE NASH GAISER, CLERK
                                                                          SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA
                            STATE OF WEST VIRGINIA,
                                   Respondent

                                            v.

                                        PAUL C.,
                                        Petitioner

        ________________________________________________________

                   Appeal from the Circuit Court of Preston County
                      The Honorable Steven L. Shaffer, Judge
                      Criminal Action No. 17-F-32 and 19-F-2

                                       AFFIRMED

        ________________________________________________________

                                Submitted: October 14, 2020
                                 Filed: November 5, 2020

Lisa Hyre, Esq.                                  Patrick Morrisey, Esq.
Public Defender Corporation                      West Virginia Attorney General
for the 18th Judicial Circuit                    Holly M. Flanigan, Esq.
Kingwood, West Virginia                          Assistant Attorney General
Counsel for Petitioner                           Counsel for Respondent


JUSTICE HUTCHISON delivered the Opinion of the Court.
                            SYLLABUS BY THE COURT


              1.     “‘This Court’s standard of review concerning a motion to dismiss an

indictment is, generally, de novo. However, in addition to the de novo standard, where the

circuit court conducts an evidentiary hearing upon the motion, this Court’s “clearly

erroneous” standard of review is invoked concerning the circuit court’s findings of fact.’

Syl. Pt. 1, State v. Grimes, 226 W. Va. 411, 701 S.E.2d 449 (2009).” Syl. Pt. 1, State v.

Holden, -- W. Va. --, 843 S.E.2d 527 (2020).



              2.     “‘The right to a trial without unreasonable delay is basic in the

administration of criminal justice and is guaranteed by both the State and federal

constitution. U.S. Const. Amend. VI; W. Va. Const., Art. 3, § 14.’ Syl. Pt. 1, State v.

Foddrell, 171 W. Va. 54, 297 S.E.2d 829 (1982).” Syl. Pt. 3, State v. Holden, -- W. Va. -

-, 843 S.E.2d 527 (2020).



              3.     “It is the three-term rule, W.Va. Code, 62-3-21, which constitutes the

legislative pronouncement of our speedy trial standard under Article III, Section 14 of the

West Virginia Constitution.” Syl. Pt. 1, Good v. Handlan, 176 W. Va. 145, 342 S.E.2d

111 (1986).



              4.     “‘Pursuant to W.Va.Code § 62-3-21 (1959), when an accused is

charged with a felony or misdemeanor and arraigned in a court of competent jurisdiction,


                                             i
if three regular terms of court pass without trial after the presentment or indictment, the

accused shall be forever discharged from prosecution for the felony or misdemeanor

charged unless the failure to try the accused is caused by one of the exceptions enumerated

in the statute.’ Syllabus, State v. Carter, 204 W.Va. 491, 513 S.E.2d 718 (1998).” Syl. Pt.

1, State v. Damron, 213 W. Va. 8, 576 S.E.2d 253 (2002).



              5.     “‘Any term at which a defendant procures a continuance of a trial on

his own motion after an indictment is returned, or otherwise prevents a trial from being

held, is not counted as one of the three terms in favor of discharge from prosecution under

the provisions of Code, 62-3-21, as amended.’ Syl. pt. 2, State ex rel. Spadafore v. Fox,

155 W.Va. 674, 186 S.E.2d 833 (1972).” Syl. Pt. 3, State v. Fender, 165 W. Va. 440, 268

S.E.2d 120 (1980).




                                            ii
HUTCHISON, Justice:


              Petitioner Paul C. 1 appeals from an order of the Circuit Court of Preston

County that denied his motion to dismiss an indictment that alleged eighteen felony sexual

offenses against him involving two minors. Petitioner asserts that three unexcused terms

of court have passed without a trial and that, pursuant to West Virginia Code § 62-3-21

(1959), he must be forever discharged from prosecution for the crimes charged. Upon

careful consideration of the parties’ briefs and oral arguments, the appendix record, and the

pertinent legal authority, we find that the three-term rule was not violated and affirm the

circuit court’s order.




                          I.     Factual and Procedural Background

              Petitioner was originally indicted on fourteen felony sexual offenses

including six counts of third-degree sexual assault, see W. Va. Code § 61-8B-5(a)(2), and

eight counts of sexual abuse by a parent, guardian, custodian, or person in a position of

trust, see W. Va. Code § 61-8D-5(a), for crimes allegedly occurring between March and




               Because this case involves minors and sensitive matters, we follow our
              1


longstanding practice of using a defendant’s first name and last initial and initials to refer
to the minor victims. See e.g., W. Va. R. App. P. 40(e); State v. Edward Charles L., 183
W. Va. 641, 645 n.1, 398 S.E.2d 123, 127 n.1 (1990).



                                              1
August of 2016. Petitioner was then twenty-three or twenty-four years old, while the two

female victims, R.T. and H.A., were between the ages of thirteen and fourteen years old.


              An investigation report prepared by the Preston County Sheriff’s Department

indicated that R.T. was taken for a medical examination after disclosing to her mother that

she had been sexually assaulted by petitioner, who is married to the mother’s niece. R.T.

reported that the alleged abuse occurred during a period in which petitioner and his wife

were staying at R.T.’s residence. According to R.T., petitioner repeatedly asked and

pressured R.T. for sex and that she eventually gave into his requests, the revelation of which

was precipitated by R.T.’s fear of pregnancy. R.T.’s friend, H.A., made similar allegations

against petitioner. Further, the State alleged that petitioner was grooming H.A. by buying

her food. Petitioner was arrested on October 7, 2016.


              The terms of the Circuit Court of Preston County commence on the first

Tuesday in March, the first Tuesday in June, and the third Tuesday in October. See W. Va.

Trial Ct. R. 2.18. Petitioner claims that because three regular terms of court passed without

a trial – specifically, the June and October 2017 terms and the March 2018 term – he is

entitled to be forever discharged from prosecution for the offenses charged in the

indictment, pursuant to West Virginia Code § 62-3-21. Though this case involves a

protracted procedural history, we recount only that which is relevant (and gives context) to

the resolution of the narrow issue on appeal.




                                                2
              The March 2017 term of court began on March 7, 2017. Petitioner was

indicted on March 7, 2017, and trial was scheduled for May 2, 2017. On April 25, 2017,

petitioner filed an omnibus discovery motion that included at least thirty-four discovery

requests. On April 28, 2017, petitioner filed a motion for the medical and mental health

records of the alleged victims. Petitioner filed a motion to postpone the trial on the

scheduled trial date of May 2, 2017. By order entered on May 8, 2017, the circuit court

granted petitioner’s motion and noted that it would reset the trial date at a June 9, 2017,

hearing, during the next term of court, at which it would also consider pre-trial motions.


              The June 2017 term of court began on June 6, 2017. At the scheduled June

9, 2017, hearing, the circuit court, based upon the proffer of counsel regarding the alleged

victims’ medical and mental health records, determined that a guardian ad litem

(“guardian”) should be appointed and, by subsequent order, appointed Natalie J. Sal. In an

order entered on July 13, 2017, the circuit court rescheduled the trial for August 29, 2017,

and made rulings on petitioner’s pretrial motions.


              On August 24, 2017, the State filed a motion to continue the trial that was

scheduled for August 29, 2017, on the ground that “in preparing for trial . . . and after

discussion with the [guardian] . . . [the State] has been informed that the two alleged child

victims are undergoing counseling but are not yet ready to testify and need more counseling

before they would be able to testify.” By order entered on August 28, 2017, the circuit

court granted the State’s motion to postpone the trial, “noting counsel for the Defendant



                                             3
does not object.” The court rescheduled the trial for January 2, 2018, continuing it to the

next term of court.


              Meanwhile, on September 19, 2017, the State filed a motion to allow the

alleged child victims to testify at trial by live, two-way closed-circuit video, pursuant to

West Virginia Code § 62-6B-4, “to avoid psychological trauma from having to confront
                                2




the Defendant in person at a trial.” The circuit court ordered that a hearing on the State’s

motion be conducted on November 9, 2017.


              The October 2017 term of court began on October 17, 2017. By order entered

on November 9, 2017, the circuit court ordered that the confidential medical and

psychological and/or psychiatric records of R.T. and H.A. from February of 2016 to the

present, and on a continuing basis through the six months following the date of entry of the

court’s order, be provided to the court and guardian for in-camera review. The circuit court

found that, pursuant to State v. Roy, 194 W. Va., 276, 460 S.E.2d 277 (1995), it should
                                                                             3




review such records to determine if they “are sufficiently relevant to the determination of




              2
               West Virginia Code § 62-6B-4, inter alia, sets forth the procedures for
taking testimony of child witnesses by live, two-way closed-circuit testimony.

               In Roy, upon consideration of a discovery request for confidential
              3


counseling records of a juvenile victim, this Court held that if an accused can show the
relevance of such statutorily protected records, they may be discovered and used to
impeach a prosecuting witness’s credibility.

                                             4
the issues before the [c]ourt to outweigh the confidentiality requirements of W. Va. Code

§ 49-7-1.” 4


               On November 27, 2017, the circuit court appointed a psychologist to

interview R.T. and H.A. for the purpose of determining whether they should be permitted

to testify via closed-circuit video and ordered that a report thereon be provided to the court

as soon as possible, as required by West Virginia Code § 62-6B-3(d).         See State v. David
                                                                         5




K., 238 W. Va. 33, 41, 792 S.E.2d 44, 52 (2016) (discussing the constitutional

underpinnings and legislative purpose of West Virginia Code § 62-6B-1, et seq., entitled



               West Virginia Code § 49-7-1 was recodified as § 49-5-101 by Acts 2015,
               4


c. 46, eff. May 17, 2015, and subsequently amended by Acts 2016, c. 33, eff. June 10,
2016.
               5
                   West Virginia Code § 62-6B-3(d) provides:

                       (d) In determining whether to allow a child witness to
               testify through live, closed-circuit television the court shall
               appoint a psychiatrist or a licensed psychologist with at least
               five years clinical experience who shall serve as an advisor or
               friend of the court to provide the court with an expert opinion
               as to whether, to a reasonable degree of professional certainty,
               the child witness will suffer severe emotional harm, be unable
               to testify based solely on being in the physical presence of the
               defendant while testifying and that the child witness does not
               evidence signs of being subjected to undue influence or
               coercion. The opinion of the psychiatrist or licensed
               psychologist shall be filed with the circuit court at least thirty
               days prior to the final hearing on the use of live, closed-circuit
               television and the defendant shall be allowed to review the
               opinion and present evidence on the issue by the use of an
               expert or experts or otherwise.



                                               5
“Protection and Preservation of Statements and Testimony of Child Witnesses,” and the

procedural safeguards therein so as to “accomplish the twin goals of protecting child

victims when justice so requires and ensuring the constitutional right of a defendant to

confront his/her accuser[.]”) An order substituting the evaluating psychologist was entered

on December 18, 2017.


              On December 29, 2017, the State and the guardian moved to continue the

January 2, 2018, trial on the ground that the psychological evaluations that were previously

ordered for the purpose of determining whether the alleged child victims should be

permitted to testify by closed-circuit video had not yet been conducted. Noting that “the

process for this evaluation would likely take longer than the date for [i.e., would not be

concluded by] the scheduled jury trial[,]” the circuit court found that a continuance was

warranted. See W. Va. Code § 62-6B-3(d) (providing that the evaluator’s opinion must be

filed at least thirty days before the final hearing on the use of closed-circuit video and that

“the defendant shall be allowed to review the opinion and present evidence on the issue by

the use of an expert or experts or otherwise”). By order entered on December 29, 2017,

the circuit court continued petitioner’s trial to April 3, 2018, into the next term of court,

with no objection by petitioner noted.


              On February 22, 2018, the circuit court received the forensic evaluations of

R.T. and H.A. by the court-appointed psychologist, Dr. Edward Baker, and ordered that

they be filed under seal. By order entered February 23, 2018, the court ordered that a



                                              6
hearing on the State’s motion to allow R.T. and H.A. to testify at petitioner’s trial by closed-

circuit video be held on March 29, 2018.


              The March 2018 term of court began on March 6, 2018. A motions hearing

was conducted on March 29, 2018, at which the circuit court considered petitioner’s motion

regarding the disclosure of “any and all evidence pursuant to Rule 16 of the West Virginia

Rules of Criminal Procedure” and renewed motion for the alleged victims’ medical and

mental health records. With regard to the motion to allow R.T. and H.A. to testify at trial

by closed-circuit video, petitioner moved to postpone the court’s consideration of that

motion in order to allow counsel for petitioner sufficient time to review the alleged victims’

psychological records, which the circuit court had only just released to the parties following

the court’s in-camera review of the same. The circuit court scheduled a new trial date for

May 15, 2018 (within the March 2018 term), with the understanding that “intervening

circumstances” involving the court’s busy docket –including the fact that the court had two

other trials set for that date – might warrant another postponement.
                                                                       6




              By order entered on April 6, 2018, the circuit court ordered that a hearing be

conducted on April 23, 2018, regarding petitioner’s request to review the alleged victims’

psychological records and their possible use at trial and on the State’s motion to allow the




       The circuit court and the parties referenced the fact that there were “trials starting
       6


next Tuesday for about the next seven weeks in a row.”

                                               7
alleged victims to testify by closed-circuit video. The court also set a pretrial conference

for May 10, 2018.


              The hearing scheduled for April 23, 2018, was held on May 10, 2018. 7

During the course of that hearing, it became clear that the case would not be ready for trial

on May 15. Among other things, petitioner’s counsel advised the court that she had

“several more motions now, based on some of this stuff [i.e., issues discussed during the

hearing],” including a motion to prohibit the evaluating psychologist, Dr. Baker, from

testifying at trial. The court then observed, “Well, this case is not ready for trial for

Tuesday. I think that’s – as [petitioner’s counsel] just indicated, she has some motions and

things that she needs to file, and I suspect that’s true.” Petitioner’s counsel responded,

“[v]ery well, sir,” to the court’s observation. The State suggested a new trial date of August

14, 2018, during the next term of court, to which petitioner’s counsel agreed, stating

“[t]hat’s fine with us.” However, the court secretary, who was present at the hearing,

advised the court and the parties that there were “two other cases right now, set for August

14th[,]” to which the court remarked, “Well, I won’t be – I won’t be the judge on that time

[sic], so we’ll have to see if [the newly elected judge] can do it. . . . [W]e’ll see what




                This hearing was apparently rescheduled due to the retirement of then-
              7


presiding Judge Lawrance S. Miller, Jr., Judge Miller’s subsequent appointment as a senior
status judge to the case, Judge Miller’s resignation as a senior status judge, and the
appointment of Senior Status Judge Larry V. Starcher, all occurring up to and pending the
May 2018 judicial election. Judge Steven L. Shaffer was elected on May 8, 2018, was
sworn into office on May 18, 2018, and began presiding over cases, including this case, on
May 29, 2018.

                                              8
happens with it. The new judge may juggle up the schedule in ways that none of us know

about right now.” See n.7. As for the State’s motion to allow the alleged victims to testify

by closed-circuit video, the circuit court took the motion under advisement.


              The June 2018 term of court began on June 5, 2018. By order entered on

July 9, 2018, based upon Dr. Baker’s evaluations, the circuit court granted the State’s

motion to allow R.T. and H.A. to testify by closed-circuit video. Thereafter, the parties

filed numerous substantive motions. During the August 9, 2018, pretrial hearing, counsel

for petitioner moved for a continuance, which the circuit court granted.


              On August 16, 2018, the State moved to dismiss the indictment, without

prejudice, on the ground that, “[i]n preparing this case for trial[,] the State now alleges that

additional crimes have been committed by the Defendant that have not been previously

charged herein.” The State asserted that, in the interest of justice and judicial efficiency,

all charges should be prosecuted “in one indictment and through one trial, for purposes of

a clean record and the inter related [sic] nature of the crimes alleged.” Over petitioner’s

objections, the circuit court granted the State’s motion to dismiss the indictment, without

prejudice, by order entered on August 16, 2018.
                                                   8




                In a prior order entered on August 3, 2018, the circuit court granted the
              8


State’s motion to dismiss Counts 13 and 14 of the indictment based upon the State’s
representation that it did not have sufficient evidence to proceed to trial on these charges.

                                               9
              The October 2018 term of court began on October 16, 2018. Petitioner had

been recharged on August 16, 2018, in the Magistrate Court of Preston County and was

subsequently indicted on January 5, 2019, on eighteen felony sex offenses including nine

counts of third-degree sexual assault and nine counts of sexual abuse by a parent, guardian,

custodian, or person in a position of trust, all involving the minor victims H.A. and R.T.

Eight of the charges in this indictment were new charges that had not been included in the

original indictment. Petitioner was arraigned on January 15, 2019.


              On February 5, 2019, the State filed a motion to set trial within the October

2018 term of court, which term would end on March 4, 2019. The circuit court denied the

motion due to its congested docket, noting that it had no time available for a trial between

the February 5, 2019, filing of the motion, and the end of the October 2018 term of court

on March 4, 2019.


              Petitioner filed a motion to dismiss the indictment on February 15, 2019, on

the ground that his right to be tried within three regular terms of court, pursuant to West

Virginia Code § 63-2-21, had been violated.


              The March 2019 term of court began on March 5, 2019. A hearing on

petitioner’s motion to dismiss was conducted on March 21, 2019, after which the circuit

court took the matter under advisement. At a subsequent hearing on April 15, 2019, the

court advised the parties that the motion to dismiss would be denied and set trial for May

7, 2019. The court memorialized its ruling in an order entered on April 22, 2019.


                                            10
              On May 2, 2019, petitioner filed a petition for a writ of prohibition with this

Court, which was refused by order entered on May 6, 2019. On May 8, 2019, petitioner

entered an Alford/Kennedy plea 9 to two counts of third-degree sexual assault (counts one

and seven of the indictment) and one count of sexual abuse by a parent, guardian, custodian,

or person in a position of trust (count eight). As a condition of the plea, petitioner reserved

the right to challenge his convictions based upon a violation of the three-term rule.

Petitioner now appeals.


                                    II.    Standard of Review

              We review the circuit court’s order denying petitioner’s motion to dismiss

the indictment under the following standard:


                      “This Court’s standard of review concerning a motion
              to dismiss an indictment is, generally, de novo. However, in
              addition to the de novo standard, where the circuit court
              conducts an evidentiary hearing upon the motion, this Court’s
              ‘clearly erroneous’ standard of review is invoked concerning
              the circuit court’s findings of fact.” Syl. Pt. 1, State v. Grimes,
              226 W. Va. 411, 701 S.E.2d 449 (2009).

Syl. Pt. 1, State v. Holden, -- W. Va. --, 843 S.E.2d 527 (2020).




                 An Alford plea, from the decision in North Carolina v. Alford, 400 U.S. 25,
              9


91 S.Ct. 160, 27 L.Ed.2d 162 (1970), allows a defendant to enter a guilty plea without
admitting guilt. See Syl. Pt. 1, Kennedy v. Frazier, 178 W.Va. 10, 357 S.E.2d 43 (1987)
(stating that “[a]n accused may voluntarily, knowingly and understandingly consent to the
imposition of a prison sentence even though he is unwilling to admit participation in the
crime, if he intelligently concludes that his interests require a guilty plea and the record
supports the conclusion that a jury could convict him.”).

                                              11
                                      III.   Discussion


              Petitioner’s sole assignment of error is that West Virginia Code § 62-3-21

entitles him to be forever discharged from prosecution for the crimes alleged in the

indictment because three regular terms of court following the term in which he was indicted

passed without a trial.
                          10
                               It is well established that “‘[t]he right to a trial without

unreasonable delay is basic in the administration of criminal justice and is guaranteed by

both the State and federal constitution. U.S. Const. Amend. VI; W. Va. Const., Art. 3, §

14.’” Holden, -- W.Va. at --, 843 S.E.2d at 529, syl. pt. 3 (quoting Syl. Pt. 1, State v.

Foddrell, 171 W. Va. 54, 297 S.E.2d 829 (1982)). Further, this Court has declared that




                 Petitioner’s assignment of error recognizes that “[w]hen counting terms for
              10


purposes of the three-term rule, the term in which the defendant is indicted is not counted
as one of the three terms.” State v. Carrico, 189 W. Va. 40, 44, 427 S.E.2d 474, 478 (1993).
As we held in syllabus point four of Carrico,

               “[t]he three regular terms of a court essential to the right of a
              defendant to be discharged from further prosecution, pursuant
              to provisions of the Code, 62–3–21, as amended, are regular
              terms occuring [sic] subsequent to the ending of the term at
              which the indictment against him is found. The term at which
              the indictment is returned is not to be counted in favor of the
              discharge of a defendant.” Syl. pt. 1, State ex rel. Smith v.
              DeBerry, 146 W.Va. 534, 120 S.E.2d 504 (1961) [overruled on
              other grounds State ex rel. Sutton v. Keadle, 176 W. Va. 138,
              342 S.E.2d 103 (1985)].



189 W. Va. at 42, 427 S.E.2d at 476. In petitioner’s case, the indictment against him was
returned during the March 2017 term of court. Therefore, although this term passed without
a trial, it is not counted in petitioner’s favor for purposes of determining whether the three-
term rule has been violated.
                                              12
“[i]t is the three-term rule, W.Va. Code, 62-3-21, which constitutes the legislative

pronouncement of our speedy trial standard under Article III, Section 14 of the West

Virginia Constitution.” Syl. Pt. 1, Good v. Handlan, 176 W. Va. 145, 342 S.E.2d 111

(1986).   West Virginia Code § 62-3-21 provides:


                     Every person charged by presentment or indictment
             with a felony or misdemeanor, and remanded to a court of
             competent jurisdiction for trial, shall be forever discharged
             from prosecution for the offense, if there be three regular terms
             of such court, after the presentment is made or the indictment
             is found against him, without a trial, unless the failure to try
             him was caused by his insanity; or by the witnesses for the
             State being enticed or kept away, or prevented from attending
             by sickness or inevitable accident; or by a continuance granted
             on the motion of the accused; or by reason of his escaping from
             jail, or failing to appear according to his recognizance, or of
             the inability of the jury to agree in their verdict; and every
             person charged with a misdemeanor before a justice of the
             peace, city police judge, or any other inferior tribunal, and who
             has therein been found guilty and has appealed his conviction
             of guilt and sentence to a court of record, shall be forever
             discharged from further prosecution for the offense set forth in
             the warrant against him, if after his having appealed such
             conviction and sentence, there be three regular terms of such
             court without a trial, unless the failure to try him was for one
             of the causes hereinabove set forth relating to proceedings on
             indictment.

As we held in syllabus point one of State v. Damron, 213 W. Va. 8, 576 S.E.2d 253 (2002),

             “[p]ursuant to W. Va.Code § 62-3-21 (1959), when an accused
             is charged with a felony or misdemeanor and arraigned in a
             court of competent jurisdiction, if three regular terms of court
             pass without trial after the presentment or indictment, the
             accused shall be forever discharged from prosecution for the
             felony or misdemeanor charged unless the failure to try the
             accused is caused by one of the exceptions enumerated in the
             statute.” Syllabus, State v. Carter, 204 W. Va. 491, 513 S.E.2d
             718 (1998).

                                            13
              Petitioner contends that the State’s failure to try him within three regular

terms of court must be “caused by one of the exceptions enumerated in the statute.” Id.

Otherwise, he must be “forever discharged from prosecution” for the offenses alleged in

the indictment. Id. He argues that the June 2017, October 2017, and March 2018 terms of

court passed without a trial and that none of the exceptions enumerated in West Virginia
                            11




Code § 62-3-21 apply – that is, the trial delay was not caused by petitioner’s insanity; by

the State’s witnesses “being enticed or kept away, or prevented from attending by sickness

or inevitable accident”; by petitioner’s motion for a continuance; because petitioner

escaped from jail or failure to appear; or by the jury’s failure to reach a verdict. Id.

Petitioner argues that, rather, the June and October 2017 terms and the March 2018 term

passed as a direct result of the State’s failure to diligently prepare for trial and that he

neither caused nor contributed to the delays.


              In reviewing the three terms of court at issue, we need look no further than

the March 2018 term of court, which we easily conclude was excused and, if we assume

that the remaining two terms (the June and October 2017 terms) were unexcused, is




         As previously noted, petitioner acknowledges that the March 2017 term of court,
       11


the term in which he was indicted, does not count as an unexcused term for purposes of the
three-term rule. See n.9, supra. Further, petitioner does not contend that either the October
2018 term, in which he filed his motion to dismiss the indictment, or March 2019 term, in
which the circuit court held a hearing on the motion, denied the motion, and petitioner
entered into a plea agreement, count towards a three-term rule violation. Thus, with regard
to the October 2018 and March 2019 terms, petitioner implicitly acknowledges that “even
though [he] did not make a formal motion for a continuance . . ., if he were a moving party
in a proceeding which necessitated such continuance, such term should not be counted.”
State ex rel. Spadafore v. Fox, 155 W. Va. 674, 679, 186 S.E.2d 833, 836 (1972).
                                             14
determinative that the three-term rule was not violated. At the May 10, 2018, hearing that

was held five days before the scheduled trial, the circuit court candidly assessed the posture

of the case and declared that the matter was not ready for trial. Specifically, petitioner’s

counsel informed the court that she had “several more motions” to file based upon issues

that were discussed during that hearing, to which the circuit court responded, “Well, this

case is not ready for trial for Tuesday. . . . [petitioner’s counsel] has some motions and

things that she needs to file and I suspect that’s true.” Petitioner’s counsel agreed with the

court’s assessment. The State suggested a new trial date of August 14, 2018, during the

next term of court, to which petitioner’s counsel also agreed, along with the

acknowledgment that the recent election of a new judge and the court’s busy docket might

postpone the trial even further. This Court has held that


              “[a]ny term at which a defendant procures a continuance of a
              trial on his own motion after an indictment is returned, or
              otherwise prevents a trial from being held, is not counted as
              one of the three terms in favor of discharge from prosecution
              under the provisions of Code, 62-3-21, as amended.” Syl. pt.
              2, State ex rel. Spadafore v. Fox, 155 W.Va. 674, 186 S.E.2d
              833 (1972).

Syl. Pt. 3, State v. Fender, 165 W. Va. 440, 268 S.E.2d 120 (1980). Petitioner did not make

a formal motion to continue. However, based upon the timing (five days before trial) and

the nature of at least one of the identified motions he intended to file (to prohibit the trial

testimony of the evaluating psychologist), petitioner made it clear that a continuance was

warranted, and a continuance was agreed upon.

              “We do not think that the language used in the statute, ‘on
              motion of the accused,’ means that the accused party must

                                              15
              make a formal motion in the court in which the indictment is
              pending in order to charge him with the delay in bringing him
              to trial. If he instigates a proceeding which forces a
              continuance of the case at a particular term of court, he will not
              be permitted to take advantage of the delay thus occasioned.”



State ex rel. Farley v. Kramer, 153 W. Va. 159, 172–73, 169 S.E.2d 106, 114–15 (1969)

cert. denied 396 U.S. 986 (1969) (internal citation omitted). Given these facts, it is clear

that the March 2018 term was an excused term for purposes of the three-term rule. Even

if the June and October 2017 terms were unexcused, because the March 2018 term was
                                                  12




excused, we conclude that three unexcused terms of court did not pass without a trial and

petitioner’s right to be tried without unreasonable delay, pursuant to West Virginia Code

§62-3-21, was not violated. 13



                                          IV. Conclusion


              For the foregoing reasons, the circuit court’s April 22, 2019, order denying

petitioner’s motion to dismiss the indictment is hereby affirmed.

                                                                                   Affirmed.

              12
                It is not necessary that we determine whether the June and/or October 2017
terms of court were unexcused in order to resolve the question of whether the three-term
rule was violated in this case.

                 We observe that the State was “entitled to reindict after a nolle prosequi if
              13


the prosecution can conduct the trial within the constraints of the three-term rule.” Carrico,
189 W. Va. at 45, 427 S.E.2d at 479. Having determined that three unexcused terms had
not passed without a trial prior to the dismissal of the original indictment, the State was
entitled to reindict petitioner.

                                             16